Motion granted to the extent only of staying the actual arbitration hearing, pending the determination of the appeal. The parties may participate in any proceedings preliminary to and preceding the arbitration hearing, including the selection of arbitrators and proceedings pursuant to OPLR 3102 (subd. [c]), provided the respondent stipulates that any such participation by petitioner shall not constitute a waiver of petitioner’s rights herein nor be deemed to be a participation in such arbitration. This stay is granted on condition that the appellant serves the record on appeal and appellant’s points on or before May 5, 1967, with notes of issue for the June 1967 Term of this court. Respondent’s points are to be served and filed on or before May 20, 1967; reply points, if any, are to be served and filed on or before May 27, 1967. Concur-—-Stevens, J. P., Steuer, Tilzer, Rabin and" MeGivern, JJ.